DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-14, & 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 13, & 15-19 of U.S. Patent No. 10,912,653. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 1 of the application recites an intervertebral scaffolding system, comprising: an expandable frame dimensioned to be inserted into an intervertebral space of a mammalian spine and configured to expand in vivo between a collapsed state and an expanded state (see claim 1, Lines 1-6, and claim 6, Lines 1-8 of the patent); and, an expansion member configured for in vivo introduction into the expandable frame to cause the expandable frame to transition from the collapsed state to the expanded state to thereby create an intervertebral scaffolding system within the intervertebral space (see claim 1, Lines 11-17, and claim 6, Lines 9-12 & 21-29 of the patent), the expansion member configured for engaging with a locking element, the expansion member having a first portion and a second portion that are displaceable relative to one another for engaging with the locking element (see claim 1, Lines 14-17 & 24-32, and claim 6, Lines 9-12 & 21-29 of the patent).
As to Claims 9, 11-14, & 16-19: Claims 9, 11-14, & 16-19 are either substantially similar to or the limitations thereof are found in Claims 1-2, 6-7, 13, & 15-19 of the patent.

Claim Objections
Claim 3 is objected to because of the following informalities:  In Lines 2-3, the limitation “an intervertebral disc space” should be replaced with the limitation --the intervertebral space--. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In Line 1, the word  --expandable-- should be added before the word “frame” and a colon should be added after the word “comprises”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In Line 1, the word  --expandable-- should be added before the word “frame” and a colon should be added after the word “comprises”. In Line 4, the limitation “an intervertebral disc space” should be replaced with the limitation --the intervertebral space--. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In Line 1, the word  --expandable-- should be added before the word “frame” and a colon should be added after the word “comprises”. In Line 7, the limitation “an intervertebral disc space” should be replaced with the limitation --the intervertebral space--. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  The semi-colon at the end of the claim should be replaced with a period. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In Line 3, the word --a-- should be added before the word “first”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  In Line 1, the word --intervertebral-- should be added before the word “scaffolding”. In Line 9, the words “the collapsed state” should be replaced with the words --a collapsed state--. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In Line 1, the word “the” before the word “creating” should be deleted. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In Line 1, the word “the” before the word “expanding” should be deleted, and the word “includes” should be replaced with the limitation --the expandable frame comprises--. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In Line 1, the word “the” before the word “adding” should be deleted and the word “of” should be deleted. In Line 2, the word “includes” should be replaced with the word --comprises--. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  In Line 1, the word --engaging-- should be added after the word “engaging”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6-11, 12-15, & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 at Lines 2-3 recites the limitation “disengages the expansion member from the locking element.” It is unclear if the locking element is being positively or functionally recited. The Applicant sets forth the combination of the expandable frame, expansion member and locking element when reciting “disengages the expansion member from the locking element” (a positive recitation of the locking element) which is inconsistent with what is previously recited in claim 1 which recites that “the expansion member is configured for engaging with a locking element” (a functional recitation of the locking element). Applicant is required to make the language of the claims consistent with the intent of the claims. It should also be noted that in considering the claims on the merits, the Examiner will consider the locking element in all claims as being only functionally recited as originally recited in claim 1. Appropriate correction is required.
Claim 3 at Line 2 recites the limitation “for stabilizing and/or retaining support beams upon expansion of the scaffolding” which renders the claim indefinite as it is unclear if the recited “support beams” are a further component of the system or another structural component not associated with the claimed system. Furthermore, there is insufficient antecedent basis for the term “the scaffolding”. For purposes of examination, the limitation is being interpreted as “for stabilizing and/or retaining the scaffolding system upon expansion of the scaffolding system”. Appropriate correction is required. 
Claim 4 at Lines 2-3 recites the limitation “the first top beam, the first bottom beam, the second top beam, or the second bottom beam”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, the limitation is being interpreted as “a first top beam, a first bottom beam, a second top beam, or a second bottom beam of the expandable frame”. Appropriate correction is required.
Claim 6 at Line 3 recites the limitation “at least substantially parallel” which renders the claim indefinite as it is unclear what it meant by this. By saying “at least substantially” it is unclear if the claim reciting parallel or another configuration? Appropriate correction is required. 
Claim 7 at Lines 3-4 recites the limitation “one or more tensioners for stabilizing and/or retaining support beams upon expansion of the scaffolding” which renders the claim indefinite as it is unclear if the recited “support beams” are a further component of the system or another structural component not associated with the claimed system. Furthermore, there is insufficient antecedent basis for the term “the scaffolding”. For purposes of examination, the limitation is being interpreted as “for stabilizing and/or retaining the scaffolding system upon expansion of the scaffolding system”. Appropriate correction is required.
Claim 8 at Lines 6-7 recites the limitation “one or more tensioners for stabilizing and/or retaining support beams upon expansion of the scaffolding” which renders the claim indefinite as it is unclear if the recited “support beams” are a further component of the system or another structural component not associated with the claimed system. Furthermore, there is insufficient antecedent basis for the term “the scaffolding”. For purposes of examination, the limitation is being interpreted as “for stabilizing and/or retaining the scaffolding system upon expansion of the scaffolding system”. Appropriate correction is required.
Claim 9 at Line 3 recites the limitation “at least substantially parallel” which renders the claim indefinite as it is unclear what it meant by this. By saying “at least substantially” it is unclear if the claim reciting parallel or another configuration? Appropriate correction is required. 
Claim 10 at Lines 3-8 recites the limitation “the lateral movement of the first top beam”, “the lateral movement of the first bottom beam”, “the lateral movement of the first top beam”, “the lateral movement of the second top beam”, and “the lateral movement of the second bottom beam”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, the limitations are being interpreted as “a lateral movement” of each. Appropriate correction is required. 
Claim 12 at Line 11 recites the limitation “expanding the expandable frame to form the scaffolding system” which renders the claim indefinite as it is unclear how the step of expanding the expandable frame can “form” the scaffolding system. Appropriate correction is required.
Claims 13, 14 & 15 in the preamble each recite “The method of claim 11”. Claim 11 is a dependent claim which is drawn to “The intervertebral scaffolding system of claim 1”. Thus the claims are rendered incomplete as they are method claims which depend incorrectly from a system claim. For purposes of examination, Claims 13-15 are being interpreted as depending from independent method Claim 12. Appropriate correction is required. 
Claim 13 at Lines 1-2 recites the limitation “creating a lateral dimension of the point of entry ranging from about 5 mm to about 15 mm, and the amount of lateral expansion is selected to exceed the lateral dimension of the point of entry.” which renders the claim indefinite as it is unclear what is meant by “creating a lateral dimension” – is this a structural feature such as an opening or incision, or is this a measurement? Furthermore, the term “about” in the limitation “about 5 mm to about 15 mm” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Lastly, there is insufficient antecedent basis for “the amount of lateral expansion”. For purposes of examination, the limitation will be interpreted as follows “wherein a lateral dimension of the point of entry ranges from 5 mm to 15 mm, and an amount of lateral expansion of the scaffolding system is selected to exceed the lateral dimension of the point of entry”. Appropriate correction is required.
Claim 14 at Line 2 recites the limitation “the width of the point of entry”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “the lateral dimension of the point of entry”. propriate correction is required.
Claim 20 at Line 4 recites the limitation “to disengage the expansion member from the locking element” which renders the claim indefinite as it is unclear as it is unclear if the locking element is being positively or functionally recited. The Applicant sets forth the combination of the expandable frame, expansion member and locking element when reciting the method step “to disengage the expansion member from the locking element” (a positive recitation of the locking element) which is inconsistent with what is previously recited in claim 1 which recites that “the expansion member is configured for engaging with a locking element” (a functional recitation of the locking element). Applicant is required to make the language of the claims consistent with the intent of the claims. It should also be noted that in considering the claims on the merits, the Examiner will consider the locking element in all claims as being only functionally recited as originally recited in claim 1. Appropriate correction is required.
Claim 20 at Line 6 recites the limitation “the shim”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “the expansion member”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“expansion member” in claims 1-2, 11, 15 & 20
“locking element” in claims 1-2 & 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 11-12 & 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marino et al. (US PG Pub No. 2015/0148908; using US Patent No. 9,510,955 for citation purposes only).
Regarding Claims 1-2, Marino et al. discloses an intervertebral scaffolding system (interbody device 10, Figs. 1A-5E, Col. 6, Line 45 – Col. 10, Line 18), comprising: an expandable frame (frame body components include 15, 20, left 25 & right 25, Fig. 1A, Col. 6, Lines 61-65) dimensioned to be inserted into an intervertebral space of a mammalian spine and configured to expand in vivo between a collapsed state (Figs. 1B, 2B) and an expanded state (Figs. 1A, 2A) (Col. 7, Lines 1-5); and, an expansion member (internal brace 35, Fig. 1B, Col. 8, Line 15 – Col. 9, Line 37) configured for in vivo introduction into the expandable frame to cause the expandable frame to transition from the collapsed state to the expanded state to thereby create an intervertebral scaffolding system within the intervertebral space (Col. 8, Lines 15-44), the expansion member configured for engaging with a locking element (locking element 40, Fig. 1B), the expansion member having a first portion (distal upper arm/tip portion formed above hinge portion, Fig. 1B) and a second portion (distal lower arm/tip portion formed below hinge portion, Fig. 1B) that are capable of being displaced relative to one another for engaging with the locking element (Fig. 4), wherein a displacing of the first portion and the second portion relative to one another is capable of disengaging the expansion member from the locking element (the expansion member is fully and structurally capable of being manually manipulated to separate the distal upper and lower arms/tip portions from one another for disengaging the expansion member from the locking element).
Regarding Claim 3 as best understood, Marino et al. discloses one or more tensioners (tethers 55 which extend through anterior buttress 30, Fig. 5A) capable of stabilizing the scaffolding system upon expansion of the scaffolding system in the intervertebral space (Col. 8, Line 47- Col. 9, Line 3).
Regarding Claim 4 as best understood, Marino et al. discloses a stabilizer (anterior buttress 30, Fig. 1A-2B, 5A) capable of retaining a first top beam (left rail portion of 15 as seen in Fig. 1B), a first bottom beam (left rail portion of 20, not pictured clearly in figs.), a second top beam (right rail portion of 15 as seen in Fig. 1B), and a second bottom beam (right rail portion of 20, not pictured clearly in figs.) of the expandable frame from a lateral movement that exceeds the expanded state (Col. 8, Line 47- Col. 9, Line 3).
Regarding Claim 5, Marino et al. discloses wherein the expandable frame comprises: a first top beam (left rail portion of 15 as seen in Fig. 1B), a first bottom beam (left rail portion of 20, not pictured clearly in figs.), a second top beam (right rail portion of 15 as seen in Fig. 1B), and a second bottom beam (right rail portion of 20, not pictured clearly in figs.); and, a stabilizer (anterior buttress 30, Fig. 1A-2B, 5A) capable of retaining the first top beam, the first bottom beam, the second top beam, or the second bottom beam from a lateral movement that exceeds the expanded state (Col. 8, Line 47- Col. 9, Line 3).
Regarding Claim 7 as best understood, Marino et al. discloses wherein the expandable frame comprises: a first top beam (left rail portion of 15 as seen in Fig. 1B), a first bottom beam (left rail portion of 20, not pictured clearly in figs.), a second top beam (right rail portion of 15 as seen in Fig. 1B), and a second bottom beam (right rail portion of 20, not pictured clearly in figs.); and, one or more tensioners (tethers 55 which extend through anterior buttress 30, Fig. 5A) capable of stabilizing the scaffolding system upon expansion of the scaffolding system in the intervertebral space (Col. 8, Line 47- Col. 9, Line 3).
Regarding Claim 8 as best understood, Marino et al. discloses wherein the expandable frame comprises: a first top beam (left rail portion of 15 as seen in Fig. 1B), a first bottom beam (left rail portion of 20, not pictured clearly in figs.), a second top beam (right rail portion of 15 as seen in Fig. 1B), and a second bottom beam (right rail portion of 20, not pictured clearly in figs.); and, a stabilizer (anterior buttress 30, Fig. 1A-2B, 5A) capable of retaining the first top beam, the first bottom beam, the second top beam, or the second bottom beam from a lateral movement that exceeds the expanded state (Col. 8, Line 47- Col. 9, Line 3); and, one or more tensioners (tethers 55 which extend through anterior buttress 30, Fig. 5A) capable of stabilizing the scaffolding system upon expansion of the scaffolding system in the intervertebral space (Col. 8, Line 47- Col. 9, Line 3).
Regarding Claim 11, Marino et al. discloses wherein the expansion member includes a port (33, Fig. 1B) for introducing bone graft material into the intervertebral space (Col. 9, Lines 20-37).
Regarding Claim 12 as best understood, Marino et al. discloses a method of fusing an intervertebral space (Col. 15, Lines 24-47) using the intervertebral scaffolding system of claim 1 (interbody device 10, Figs. 1A-5E, Col. 6, Line 45 – Col. 10, Line 18), the method comprising: creating a point of entry into an intervertebral disc, the intervertebral disc having a nucleus pulposus surrounded by an annulus fibrosis (access pathways can be formed… various methods and devices can be used to provide access to the disc space to be treated, Col. 15, Lines 24-47); removing the nucleus pulposus from within the intervertebral disc through the point of entry (Col. 15, Lines 30-32), leaving the intervertebral space for expansion of the scaffolding system of claim 1 within the annulus fibrosis (Col. 15, Lines 30-33 and Col. 7, Lines 57-60), the intervertebral space having a top vertebral plate and a bottom vertebral plate (Col. 8, Line 15 – Col. 9, Line 19); inserting the expandable frame in a collapsed state through the point of entry into the intervertebral space (Col. 7, Line 27-34 and Col. 15, Lines 26-33); expanding the expandable frame (via insertion of internal brace 35 and locking member 40, Figs. 1B & 4); and, adding a bone grafting material to the intervertebral space (Col. 9, Lines 20-37).
Regarding Claim 15 as best understood, Marino et al. discloses where adding the bone grafting material to the intervertebral space comprises injecting the bone grafting material through a port (33, Fig. 1B) in the expansion member (Col. 9, Lines 20-37).
Regarding Claim 16, Marino et al. discloses a kit, comprising: the scaffolding system of claim 1 (interbody device 10, see Claim 1 above); and, an insertion tool (deployment system 100, Figs. 5A-5E, Col. 9, Line 38 – Col. 10, Line 18) for inserting the scaffolding system into the intervertebral space.
Regarding Claim 17, Marino et al. discloses a kit, comprising: the scaffolding system of claim 5 (interbody device 10, see Claim 5 above); and, an insertion tool (deployment system 100, Figs. 5A-5E, Col. 9, Line 38 – Col. 10, Line 18) for inserting the scaffolding system into the intervertebral space.
Regarding Claim 18, Marino et al. discloses a kit, comprising: the scaffolding system of claim 7 (interbody device 10, see Claim 7 above); and, an insertion tool (deployment system 100, Figs. 5A-5E, Col. 9, Line 38 – Col. 10, Line 18) for inserting the scaffolding system into the intervertebral space.
Regarding Claim 19, Marino et al. discloses a kit, comprising: the scaffolding system of claim 8 (interbody device 10, see Claim 8 above); and, an insertion tool (deployment system 100, Figs. 5A-5E, Col. 9, Line 38 – Col. 10, Line 18) for inserting the scaffolding system into the intervertebral space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al. (US Patent No. 9,510,955).
Regarding Claims 13-14, Marino et al. discloses the claimed invention as stated above in claim 12, and Marino et al. further discloses wherein expanding the expandable frame includes expanding the expandable frame laterally to a width (Col. 10, Lines 19-29); and, expanding the expandable frame vertically to support the intervertebral space in the expanded state (Fig. 1A, 2A, Col. 8, Lines 3-44).
Marino et al. fails to disclose wherein a lateral dimension of the point of entry ranges from 5 mm to 15 mm, and wherein the expanded width of the expandable frame exceeds the width of the point of entry. Marino et al. does disclose in Col. 15, Lines 24-47 that “The devices can be delivered in an initially collapsed or approximated condition such that therapeutic intervention includes distracting the interosseous space with subsequent stabilization (e.g. a degenerative intervertebral disc space).” and “This application as well as others can be deployed via percutaneous methods via a delivery cannula(s).” One having ordinary skill in the art would recognize that it is routine and well known in the art that in a percutaneous spinal surgical method, a small puncture in the skin is made as an entry point and a cannula or other tubular instrument is inserted through the percutaneous entry point for insertion of an implant therethrough and into the surgical site. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to create the entry point incision in a width ranging from 5mm to 15mm such that it is smaller than the expanded width of the expandable frame since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 6, 9, 10 & 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775